Title: From Benjamin Franklin to John Dixon, 7 October 1772
From: Franklin, Benjamin
To: Dixon, John


[Dear] Sir,
London, Oct. 7. 1772
I was duly favour’d with yours of March 8. 1771. accompany’d by the Gazettes containing the Advertisements relating to Eliz Holland, and the Mayor’s Affidavit; for which I am much oblig’d to your kind Care. But it seems there is still wanting an Affidavit from you expressing what you express in your Letter, that “notwithstanding all the Enquiry that has been made by means of those Advertisements, no such Person can be found or heard of in your Colony.” If you will send me such an Affidavit, certify’d by the Mayor it will add to the Obligation, and I shall take care the additional Expence be paid to your Order. My Compliments to Mrs. Dixon and Mrs. Davenport, with Thanks for their kind Remembrance of me. I am glad to hear they are well. I am, with great Regard, Sir, Your most obedient humble Servant
B Franklin
Mr Dixon
